     Case 1:20-cv-00730-NONE-BAM Document 6 Filed 06/22/20 Page 1 of 4


 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   HAYLEY S. GRUNVALD, Cal. Bar No. 227909
 3 hgrunvald@sheppardmullin.com
   12275El Camino Real, Suite 200
 4 San Diego, CA 92130-4092
   Telephone: (858) 720-8900
 5 Facsimile: (859) 509-3691
 6 Attorneys for Defendant.
   SAVE MARKET SUPERMARKETS
 7
   MALAKAUSKAS LAW APC
 8 Daniel Malakauskas, Cal Bar. No. 264903
   daniel@malakauskas.com
 9 7345 South Durango Drive
   Suite B-107-240
10 Las Vegas, NV 89113
   Telephone: (866)790-2240
11 Facsimile: (888) 802-2440
12 Attorney for Plaintiff
   AURORA CERVANTES
13
14                                  UNITED STATES DISTRICT COURT
15                                  EASTERN DISTRICT OF CALIFORNIA
16                                           FRESNO DIVISION
17 AURORA CERVANTES,                                     Case No. 1:20-cv-00730-NONE-BAM
18
                       Plaintiff,                        JOINT STIPULATION TO EXTEND
19                                                       DEADLINE TO RESPOND TO
              v.                                         COMPLAINT
20
     SAVE MART SUPERMARKETS,                             Judge: Honorable Barbara McAuliffe
21
                       Defendants.
22                                                       Complaint Filed: May 26, 2020
                                                         Trial Date:      None Set
23
24
25
26
27
28

                                                      -2-                      Case No. 20cv00730-BAM
     SMRH:4844-9065-8496.1           JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT
     Case 1:20-cv-00730-NONE-BAM Document 6 Filed 06/22/20 Page 2 of 4


 1                                    JOINT STIPULATION
 2            Plaintiff, AURORA CERVANTES (“Plaintiff”), and Defendant SAVE MART
 3 SUPERMARKETS (“Defendant”), by and through their attorneys of record, hereby submit
 4 this Joint Stipulation pursuant to Civil Local Rule 144(a) to extend Defendant’s deadline to
 5 answer or otherwise respond to Plaintiff’s Complaint by 30 days, with good cause, until
 6 July 23, 2020 based upon the following facts:
 7            WHEREAS on May 26, 2020, Plaintiff filed her complaint in this action.
 8            WHEREAS on June 2, 2020 Plaintiff served a Summons and Complaint on
 9 Defendant.
10            WHEREAS on the Parties are currently discussing whether an early resolution can
11 be reached in the case which would serve to avoid the need for Defendant to file an
12 answer.
13            WHEREAS upon a request by Defendant, Plaintiff has agreed to provide Defendant
14 with a 30-day extension of time to respond to Plaintiff’s complaint, until July 23, 2020,
15 and which will not serve alter the date of any event or deadline fixed by the Court.
16            NOW THEREFORE, it is hereby stipulated by and between Plaintiff and
17 Defendant, that Defendant’s deadline to answer or otherwise respond to Plaintiff’s
18 Complaint is extended until July 23, 2020.
19            IT IS SO STIPULATED.
20
21 Dated: June 19, 2020             SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
22
23                                  By:                /s/ Hayley S. Grunvald
24                                                    HAYLEY S. GRUNVALD

25                                                   Attorneys for Defendant
                                                 SAVE MARKET SUPERMARKETS
26
27
28

                                                 -3-                     Case No. 1:20cv00730-BAM
     SMRH:4844-9065-8496.1      JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT
     Case 1:20-cv-00730-NONE-BAM Document 6 Filed 06/22/20 Page 3 of 4


 1 Dated: June 19, 2020             MALAKAUSKAS LAW APC
 2
 3                                  By:             /s/ Daniel Malakauskas
 4                                                DANIEL MALAKAUSKAS

 5                                                   Attorneys for Plaintiff
                                                    AURORA CERVANTES
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -4-                     Case No. 1:20cv00730-BAM
     SMRH:4844-9065-8496.1   JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT
     Case 1:20-cv-00730-NONE-BAM Document 6 Filed 06/22/20 Page 4 of 4


 1                                                 ORDER

 2            Pursuant to the parties’ stipulation, the deadline for Defendant Save Mart Supermarkets to

 3 file an answer or other responsive pleading to the complaint is HEREBY EXTENDED to July 23,
 4 2020.
 5            The parties are advised that further extensions will require a showing of good cause. Good

 6 cause may consist of the inability to comply with court orders in light of the COVID-19 pandemic.
 7 Any such future difficulties should be explained.
 8
 9 IT IS SO ORDERED.
10
         Dated:       June 22, 2020                           /s/ Barbara   A. McAuliffe            _
11                                                      UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -1-                     Case No. 20cv00730-BAM
     SMRH:4844-9065-8496.1                                   [PROPOSED ORDER ON JOINT STIPULATION
                                                      TO EXTEND DEADLINE TO RESPOND TO COMPLAINT
